DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/21/2021 has been entered. Per the pre-appeal brief conference held on 9/28/2022, the previous rejection has been withdrawn and prosecution has been reopened. Claims 1-35 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jandy (AquaLink RS Installation Manual) in view of Zodiac (iAquaLink 2.0 Installation Manual) in view of Fernandes et al. (US PGPUB 20170092096) in view of Pruchniewski et al. (US PGPUB 20140303782).

Regarding Claims 1 and 16; Jandy teaches; A monitoring and control system for a pool or spa, comprising: (Jandy; at least Page 6; discloses a monitoring and control system (AquaLink RS) for pools/spas)
a control hub having: (1) an enclosure mountable to a surface at a pool or spa installation; (Jandy; at least Pages 6 and 10; disclose the power center control cabinets and instructions for mounting)
(2) a power connection for receiving power from a power source; (Jandy; at least page 43 discloses system power connection for 120VAC power to the cabinet)
(3) a relay positioned within the enclosure for controlling a first pool or spa device; and (Jandy; at least page 43; disclose a plurality of Aux relays 1-7 and a dedicated filter pump relay for controlling various pool/spa devices)
(4) a wireless network communication subsystem for communicating with a cloud-based pool or spa control system via the Internet; (Jandy; at least Page 27, Fig. 33; disclose a J-box transceiver for providing wireless network communication)
wherein the power connection, the relay, and the wireless network communication subsystem are positioned within the enclosure of the control hub; (Jandy; at least Page 27, Fig. 33; disclose wherein the power connections, relays, and wireless communication subsystem are positioned within the power center cabinet)
wherein the first pool or spa device is located external to the control hub and is coupled to the power source via the relay, the relay being controlled by a controller of the control hub to selectively provide power to the first pool or spa device, thereby controlling operation of the first pool or spa device. (Jandy; at least Page 11, Fig. 3; Page 43; disclose wherein the first pool or spa device (i.e. filter pump) is coupled to a relay that is connected to the controller which is used to selectively provide power to the pool or spa device).
Jandy appears to be silent on; (4) a wireless network communication subsystem for communicating with a cloud-based pool or spa control system via the Internet;
wherein the power connection, the relay, and the wireless network communication subsystem are positioned within the enclosure of the control hub;
and wherein the wireless network communication subsystem generates a Wi-Fi hotspot for providing Wi-Fi communication between the control hub and a mobile device, the mobile device providing for remote control of the first pool or spa device; and 
However, Zodiac teaches; and wherein the wireless network communication subsystem generates a Wi-Fi hotspot for providing Wi-Fi communication between the control hub and a mobile device, the mobile device providing for remote control of the first pool or spa device; and (Zodiac; at least Page 9, Section 4.3; Pages 13-14, Section 6.3; disclose a wireless communication subsystem (iAquaLink 2.0) that generates a WiFi communication hot spot between the control hub and a mobile device and when connected, allows the user to control the various pool/spa devices connected to the control hub).
The combination Jandy and Zodiac are analogous art because they are from the same field of endeavor or similar problem solving area, of mobile device spa control and monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have included the known method of providing a WiFi hotspot connection and remote control as taught by Zodiac the known system of a remote control and monitoring spa controller as taught by Jandy to achieve the known result of wireless communication and control of a pool/spa. One would be motivated to combine the two elements in order to achieve more efficient access and control of a spa system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).
The combination of Jandy and Zodiac appear to be silent on; (4) a wireless network communication subsystem for communicating with a cloud-based pool or spa control system via the Internet;
wherein the power connection, the relay, and the wireless network communication subsystem are positioned within the enclosure of the control hub;
However, Fernandes teaches; (at least Abstract) a pool/spa monitoring and control system that when connected to a network, uploads received data to the cloud to be viewed and controlled by a user via an application (i.e. the AquaLink application of Jandy/Zodiac).
The combination Jandy, Zodiac, and Fernandes are analogous art because they are from the same field of endeavor or similar problem solving area, of mobile device spa control and monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have included the known method of uploading pool/spa data to cloud to be viewed by a user using an application for monitoring and control as taught by Fernandes with the known system of a remote control and monitoring spa controller as taught by Jandy and Zodiac to achieve the known result of wireless communication and control of a pool/spa. One would be motivated to combine the listed features in order to provide easy and expedient access to monitoring and control of the pool/spa from any location as taught by Fernandes (paragraph [0002]).
The combination Jandy, Zodiac, and Fernandes appear to be silent on; wherein the power connection, the relay, and the wireless network communication subsystem are positioned within the enclosure of the control hub;
However, Pruchniewski teaches; wherein the power connection, the relay, and the wireless network communication subsystem are positioned within the enclosure of the control hub; (Pruchniewski; at least paragraph [0067]; disclose a WiFi radio module (26) for use in pool/spa controls, which one of ordinary skill in the art could substitute for the J-box transceiver of Jandy, and further which is mountable inside the main control panel of a pool/spa controller).
The combination Jandy, Zodiac, Fernandes, and Pruchniewski are analogous art because they are from the same field of endeavor or similar problem solving area, of pool and spa control and monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have included the known method of incorporating the wireless communication module within the main control panel as taught by Pruchniewski with the known system of a remote control and monitoring spa controller as taught by Jandy, Zodiac, and Fernandes to achieve the known result of wireless communication and control of a pool/spa. One would be motivated to combine the listed features in order to provide protection from the elements such as rain as taught by Pruchniewski (paragraph [0067]).

Regarding Claims 2 and 18; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 1, wherein the mobile device provides for remote control of the first pool or spa device via the cloud-based pool or spa control system and the control hub. (Zodiac; pages 13-14, section 6.3; disclose a user interface for a mobile device in which a user can provide remote control of pool/spa devices and wherein Fernandes teaches the monitoring and control is performed on a cloud-based platform).

Regarding Claim 3; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 2, comprising a serial interface positioned within the enclosure for controlling a second pool or spa device. (Jandy; at least page 15, Fig. 9; disclose an RS-485 serial connection located in the AquaLink RS controller for communicating with a variable speed pump).

Regarding Claims 4 and 17; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 3, wherein the control hub receives operational data related to the second pool or spa device and transmits the operational data related to the second pool or spa device to the cloud-based pool or spa control system via the wireless network communication subsystem. (Fernandes; at least paragraphs [0007]-[0008] and [0042]; disclose wherein the control hub receives operational pool data and provides the data to a cloud storage for access by pool users and technicians via device applications).

Regarding Claim 5; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 4, wherein the relay controls a pump for a pool or spa. (Jandy; at least page 17, Fig. 13; disclose wherein the system controls a variable pool/spa pump via the relay controls).

Regarding Claims 6 and 20; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 5, comprising a second relay for controlling a third pool or spa device. (Jandy; at least page 43; disclose wherein the control cabinet includes additional Aux Relays 1-7 for controlling additional pool/spa devices).

Regarding Claims 7 and 21; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 6, comprising a second serial interface for controlling a fourth pool or spa device. (Jandy; at least page 43; disclose wherein the control cabinet includes up to four additional RS-485 serial port connections (J1 – J4) for controlling additional pool/spa devices).

Regarding Claims 8 and 22; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 7, wherein the serial interfaces comprise an RS-485 communication bus. (Jandy; at least page 43; disclose wherein the control cabinet includes a RS-485 network bar).

Regarding Claims 9 and 23; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 8, wherein the wireless network communication subsystem comprises at least one LED indicating a status of a wireless connection. (Zodiac; at least page 10, section 4.6; disclose wherein the wireless communication device has LED status indicator lights).

Regarding Claims 10 and 24; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 9, wherein the at least one LED displays a first color indicating a first status of the wireless connection and a second color indicating a second status of the wireless connection. (Zodiac; at least page 10, section 4.6; disclose wherein the wireless communication device has LED status indicator lights that light up different colors based on different status of the device).

Regarding Claims 11 and 25; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 4, wherein the second pool or spa device is a variable speed pump and the serial interface communicates speed commands to the pump. (Jandy; at least pages 15 and 31, Fig. 9; disclose wherein the pool/spa device being connected via an RS-485 serial interface is a variable speed pump in which the control cabinet provides speed commands to the pump).

Regarding Claims 12 and 26; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 4, wherein the second pool or spa device is a pool or spa heater and the serial interface communicates temperature commands to the heater. (Jandy; at least pages 19 and 31, Fig. 16; disclose wherein the second pool/spa device is a pool/spa heater and wherein the control cabinet communicates temperature commands to the heater).

Regarding Claims 13 and 27; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 4, wherein the second pool or spa device is a lighting system and the serial interface communicates lighting program commands to the lighting system. (Jandy; at least page 12; disclose wherein the second pool or spa device is a lighting system in which the control cabinet provides commands to control the lighting system).

Regarding Claims 14 and 28; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 4, wherein the control hub is configured to selectively interlock functionality of the first and second pool or spa devices. (Jandy; at least page 36; disclose wherein the control cabinet includes interlock functionality for the pool/spa equipment).

Regarding Claim 19; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 18, comprising a relay positioned within the enclosure for controlling a second pool or spa device; wherein the second pool or spa device is located external to the control hub and is coupled to the power source via the relay, the relay being controlled by a controller of the control hub to selectively provide power to the second pool or spa device, thereby controlling operation of the second pool or spa device. (Jandy; at least Page 11, Fig. 3; Page 43; disclose wherein the first pool or spa device (i.e. filter pump) is coupled to a relay that is connected to the controller which is used to selectively provide power to the pool or spa device).

Regarding Claim 29; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 19, comprising a user interface device configured for controlling the first and second pool or spa devices. (Jandy; at least page 31, Fig. 38; disclose a user interface for the OneTouch control system).

Regarding Claim 31; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski further teach; The system of claim 1, wherein the relay switches power to the first pool or spa device based on a control signal received from the mobile device via the network communication subsystem. (Zodiac; at least pages 11-14; disclose wherein a user can control the pool/spa devices using an application on a mobile/computer device to remotely control the devices using the network communication system).

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jandy (AquaLink RS Installation Manual) in view of Zodiac (iAquaLink 2.0 Installation Manual) in view of Fernandes et al. (US PGPUB 20170092096) in view of Pruchniewski et al. (US PGPUB 20140303782) in further view of Lyren et al. (US PGPUB 20130096726).

Regarding Claims 15 and 30; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski appear to be silent on; The system of claim 4, wherein the cloud-based pool or spa control system receives peak energy demand information from a utility and alters operation of at least one of the first or second pool or spa devices based on the peak energy demand information.
However, Lyren teaches; (at least Figs. 3 and 7; paragraphs [0011]-[0013]) a device (Intelligent Appliance Load Manager (IELM)) that can be incorporated within an appliance such as a spa that communicates with a power company with regards to peak energy pricing and demand and can adjust functionality of the appliance based on the peak energy information.
The combination Jandy, Zodiac, Fernandes, Pruchniewski, and Lyren are analogous art because they are from the same field of endeavor or similar problem solving area, of wireless connection of devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have included the known method of Lyren of adjusting operation of a spa based on received peak energy information with the known system of a remote control and monitoring spa controller as taught by Jandy, Zodiac, Fernandes, and Pruchniewski to achieve the known result of providing home energy savings. One would be motivated to combine the two elements in order to help reduce peak energy demand as well as provide power cost savings as taught by Lyren (paragraph [0011]).

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jandy (AquaLink RS Installation Manual) in view of Zodiac (iAquaLink 2.0 Installation Manual) in view of Fernandes et al. (US PGPUB 20170092096) in view of Pruchniewski et al. (US PGPUB 20140303782) in further view of Krummy et al. (US Patent 9,007,186).

Regarding Claim 32; the combination of Jandy, Zodiac, Fernandes, and Pruchniewski appear to be silent on; The system of claim 1, wherein the relay is configured to automatically actuate if network communication of the control hub is severed.
However, Krummy teaches; (at least Fig. 24; column 5, lines 59-65) disclose a smart relay switch system that controls power to a load (i.e. power to pool equipment as disclosed in Jandy) and in response to a power failure which would result in disconnection from the communication network, the relay automatically switches to the previous state prior to the interruption (i.e. the relay actuates to either provide power or disconnect automatically in response to the disruption to return the relay to the previous state. 
The combination Jandy, Zodiac, Fernandes, Pruchniewski, and Krummy are analogous art because they are from the same field of endeavor or similar problem solving area, of wireless connection of devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have included the known method of actuating a relay in response to a communication interruption as taught by Krummy with the known system of a remote control and monitoring spa controller as taught by Jandy, Zodiac, Fernandes, and Pruchniewski to achieve the known result of efficient pool/spa control. One would be motivated to combine the cited reference in order to provide power cost savings as taught by Krummy (column 1, lines 65-67).

Regarding Claim 33; the combination Jandy, Zodiac, Fernandes, Pruchniewski, and Krummy further teach; The system of claim 32, comprising a second relay positioned within the enclosure for controlling a second pool or sad device, wherein the first and second relays are configured to automatically interlock if network communication of the control hub is severed. (Krummy; at least column 5, lines 59-65; disclose wherein the smart relay maintains the last settings set by a user (i.e. interlocking the relays to the settings as set by the user prior to the interruption) to maintain control of the relay without disruption).

Regarding Claim 34; the combination Jandy, Zodiac, Fernandes, Pruchniewski, and Krummy further teach; The system of claim 1, wherein the relay is configured to operate according to a predefined schedule if network communication of the control hub is severed. (Krummy; at least column 5, lines 59-65; column 9, lines 32-37; disclose wherein the user can set up timers (schedules) for the relays to follow and actuate and wherein when a network connection is lost, the relay will utilize the last settings (i.e. the timers/schedules) for the relay to follow until the connection is restored).

Regarding Claim 35; the combination Jandy, Zodiac, Fernandes, Pruchniewski, and Krummy further teach; The system of claim 1, wherein the relay is configurable with a physical or network address to allow for communication with and control of the relay. (Krummy; at least column 8, lines 64-67; disclose wherein the relay device is configured with a network address in order to communicate with PC or hand held devices).

Response to Arguments
Applicant’s arguments, see pages 8-13, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jandy (AquaLink RS Installation Manual) in view of Zodiac (iAquaLink 2.0 Installation Manual) in view of Fernandes et al. (US PGPUB 20170092096) in view of Pruchniewski et al. (US PGPUB 20140303782).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nibler et al. (US Patent 8,145,357): disclose a wireless system and method for controlling a plurality of pool/spa systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117